Title: To James Madison from Thomas Jefferson, 24 March 1809
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Mar. 24. 09.
I inclose you several letters which must have been intended for the office, & not the person named on the back. They belong therefore to your files, and I will pray you particularly as to those asking office on this & all other occasions to consider me merely as the channel of conveyance, & not as meaning to add an atom of weight to the sollicitations they convey—unless indeed I know any thing on the subject & mention it particularly. As in the case of Francis Page, being acquainted with him it is my duty to say that he is a most amiable young man, educated to the bar, perfectly correct in his conduct, and, as the son of our late friend, of good standing. I do not presume that York can present a more worthy or unexceptionable subject.
Among these letters is one from Ray author of the War of Tripoli. He sent me one of his books, & in answering him with thanks I used the complimentary phrase he quotes. He lays hold of it to beg 100. D. of which I shall not be the dupe. I inclose it to you, as I think he has too much genius for the low station in which he was in the navy, and to place him in your recollection, if any occasion should arise wherein such a man can be useful in the navy or elsewhere. I send Mazzei’s letter for your perusal. The part for your attention is in [ ] altho’ no part of it is secret. I intended, but forgot to mention to you Genl. Dearborne’s son for a military commission. I should have named him; but mr. Smith of the W. O. told me Pickering had been collecting some stories to oppose his nomination, which might have weight if not answered. I desired him therefore to write to the General & in the mean time to hold up the nomination. God bless you & prosper you.
Th: Jefferson
Mazzei’s letter to be returned, but not the others.
